TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00614-CR


Carl Edward Heiden Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. CR2006-386, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant has filed a motion for extension of time to file his brief.  We will grant the
extension and ORDER appellant to file his brief no later than September 19, 2008.  No further
extensions will be granted.
		It is ordered September 4, 2008.


Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish